                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


JA’QUAD DOMINIQUE MCDUFFIE,

       Petitioner,

v.                                                      CASE NO. 6:16-cv-1038-Orl-31DCI
                                                         (6:11-cr-402-Orl-31DCI)

UNITED STATES OF AMERICA,

       Respondent.
                                      /

                                          ORDER

       This cause is before the Court on Petitioner’s Unopposed Motion to Continue Stay.

(Doc. 22). The Court initially stayed these proceedings pending the Eleventh Circuit

Court of Appeals’ decision in McKinley v. United States, No. 16-16188 (granting a

certificate of appealability on the issue of whether Johnson v. United States, 135 S. Ct. 2551

(2015) extends to the residual clause). (Doc. 17). The Court subsequently continued the

stay of the proceedings in light of Ovalles v. United States, 889 F.3d 1259 (11th Cir. 2018)

(granting rehearing en banc to determine (1) whether the risk of force clause in 18 U.S.C.

§ 924(c)(3)(B) is unconstitutionally vague in light of Dimaya; and (2) whether the court

should overrule United States v. McGuire, 706 F.3d 1333, 1336-37 (11th Cir. 2013) (requiring

courts to apply the categorical approach in determining whether an offense constitutes a

crime of violence under § 924(c)(3)). (Doc. 19).
       On October 4, 2018, the Eleventh Circuit held that the residual clause in 18 U.S.C.

§ 924(c)(3)(B) does not require application of the categorical approach and is not

unconstitutionally vague. Ovalles v. United States, 905 F.3d 1231 (11th Cir. 2018). Similarly,

the First and Second Circuits have held that § 924(c)’s residual clause is not

unconstitutionally vague. See United States v. Douglas, 907 F.3d 1, 16 (1st Cir. 2018); United

States v. Barrett, 903 F.3d 166, 178 (2d Cir. 2018). In contrast, the Fifth, Tenth, and D.C.

Circuit Courts have held that, applying the categorical approach, the residual clause in §

924(c) is unconstitutionally vague. See United States v. Davis, 903 F.3d 483, 486 (5th Cir.

2018); United States v. Eshetu, 898 F.3d 36, 27 (D.C. Cir. 2018); United States v. Salas, 889

F.3d 681, 686 (10th Cir. 2018).

       The Solicitor General has filed petitions for writ of certiorari with the Supreme

Court of the United States in Davis, No. 18-431 (Oct. 3, 2018), and Salas, No. 18-428 (Oct.

3, 2018). Additionally, the Eleventh Circuit has stayed several cases involving § 924(c)

pending the resolution of the petitions for writ of certiorari. See, e.g., Enix v. United States,

No. 17-11716 (11th Cir. Oct. 31, 2018); Soto-Martinez v. United States, No. 18-10335 (11th

Cir. Oct. 31, 2018); Crawford v. United States, No. 18-11040 (11th Cir. Oct. 29, 2018).

       Petitioner’s sole ground for relief is whether his conviction and sentence for a

violation of 18 U.S.C. § 924(c)(1)(A) is improper because the residual clause in 18 U.S.C.

§ 924(c)(3)(B) is unconstitutionally vague. The Court concludes that the procedural

posture of the case and the interests of justice warrant continuing the stay of the

proceeding pending a decision by the Supreme Court of the United States.
                                               2
       Accordingly, it is ORDERED as follows:

       1.     Petitioner’s Unopposed Motion to Continue Stay (Doc. 22) is GRANTED.

The stay of this case will continue pending the Supreme Court of the United States’

decision regarding the petitions for writ of certiorari filed in Davis and Salas.

       2.     Petitioner shall file a motion to reopen this case or otherwise notify the

Court within FIFTEEN (15) DAYS from issuance of a decision in these cases.

       DONE AND ORDERED in Orlando, Florida, this 19th day of December, 2018.




                                                                                     




Copies to:
OrlP-3 12/19
Counsel of Record




                                              3
